[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                              FEBRUARY 7, 2008
                                No. 06-16000
                                                              THOMAS K. KAHN
                          ________________________
                                                                  CLERK

                   D.C. Docket No. 00-00021-CR-OC-32-GRJ

UNITED STATES OF AMERICA,
                                                         Plaintiff-Appellee,

                                      versus

MICHAEL SPIELVOGEL,

                                                         Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (February 7, 2008)

Before BIRCH, CARNES, and COX, Circuit Judges.

PER CURIAM:

      Michael Spielvogel challenges on this appeal his convictions on Counts Four

and Five of the indictment, and the sentences he received on these counts.
      We previously have reviewed Spielvogel’s case. On October 2006, however,

the district court granted Spielvogel relief pursuant to 28 U.S.C. § 2255. More

specifically, the district court held that Spielvogel’s attorney mistakenly believed, at

the time of the direct appeal of the convictions and sentences in 2001, that Spielvogel

had not been sentenced on Counts Four and Five, and therefore, that he could not

challenge these convictions and sentences. And, the court found, Spielvogel expressly

asked his counsel to appeal. Therefore, the court said, relying upon Roe v. Flores-

Ortega, 528 U.S. 470, 120 S. Ct. 1029 (2000), that counsel’s failure to appeal resulted

in the denial of Spielvogel’s right to appeal as to Counts Four and Five. The remedy

the § 2255 court fashioned was to vacate the most recent judgments and sentences to

permit an out-of-time appeal. The court set aside the judgments of conviction and

sentences and then reentered the judgments of conviction and the same sentences.

(Opinion and order, R.6-379 at 1-14.) This appeal follows.

      We have previously issued several opinions in this case. United States v.

Pendergraft (Spielvogel I), 297 F.3d 1198 (11th Cir. 2002); United States v.

Spielvogel (Spielvogel II), No. 03-13135 (11th Cir. Mar. 3, 2004); and United States

v. Spielvogel (Spielvogel III), No. 03-13135 (11th Cir. Mar. 14, 2005).




                                           2
        Spielvogel raises issues on this appeal that this court has addressed in previous

opinions. We conclude that many of the issues raised are foreclosed by the law of the

case.

        Spielvogel contends that the district court erred at his resentencing by

enhancing his sentence under USSG § 3C1.1 for obstruction of justice. Spielvogel’s

counsel appealed following resentencing pursuant to the mandate in Spielvogel I, and

we addressed and rejected on the merits this enhancement argument in Spielvogel II.

“The law of the case doctrine (and, by implication, the mandate rule) applies to

findings made under the Sentencing Guidelines.” United States v. Amedeo, 487 F.3d

823, 830 (11th Cir. 2007). The § 2255 court’s order did not find his counsel on this

appeal following resentencing to be deficient.

        Spielvogel also contends that the district court abused its discretion in

excluding the testimony of Dr. Caddy. His counsel made this argument)which

related to all the counts)in his first appeal. We addressed it on the merits in

Spielvogel I. The law of the case forecloses its presentation here.

        Spielvogel argues that his convictions on Counts Four and Five were tainted

by the spill-over prejudice from the Government’s argument that his false statements

were motivated by the intention to commit the crime of extortion, a crime which this

court found was not supported by the facts of this case. Given the fact that the § 2255

                                            3
court found that Spielvogel was deprived of his right to appeal his Count Four and

Count Five convictions, we will assume arguendo that the law of the case and

mandate rules do not foreclose this argument. The argument is meritless. Evidence

of conduct establishing motive for the offenses of conviction is relevant.

      Lastly, Spielvogel contends: that there is plain error under Booker; that the

Booker remedy is itself unconstitutional; that under Booker we should review his

sentence for reasonableness; and that his sentence is unreasonable. United States v.

Booker, 543 U.S. 220, 125 S. Ct. 738 (2005). We reviewed Spielvogel’s sentence in

Spielvogel II and Spielvogel III, however, and he presented none of these arguments

in those appeals. We explicitly said in Spielvogel III that “Spielvogel has abandoned

his Apprendi/Blakely/Booker issue.” No. 03-13135, slip op. at 4. Nothing in the §

2255 court’s order requires that we revisit a sentence we affirmed in Spielvogel II and

Spielvogel III, and the sentence before us is the same sentence. These arguments are

also barred by the law of the case. See United States v. Escobar-Urrego, 110 F.3d

1556, 1560-61 (11th Cir. 1997) (holding that an issue not raised on direct appeal of

sentence is barred by the law of the case from presentation in a subsequent appeal).

      Spielvogel’s convictions and sentences are AFFIRMED.




                                          4
CARNES, Circuit Judge, concurring:

      I concur in the result. Because the Court’s opinion is not inconsistent with

what I am about to say, I concur in it as well.

      The issue of whether the district court should have granted Spielvogel relief on

one of the claims raised in his 28 U.S.C. § 2255 petition without addressing all of the

other claims in that petition is not before us, because there was no appeal from the §

2255 order. Nonetheless, the practice is not a good one. While the rule in Clisby v.

Jones, 960 F.2d 925, 935–36 (11th Cir. 1992) (en banc), by its terms applies to 28

U.S.C. § 2254 petitions, its reasoning applies with full force to § 2255 petitions too.

It has been more than six years since Spielvogel was first sentenced, more than four

years since he was re-sentenced, and the case has been up and down the appellate

ladder three times. Now that we have denied relief in this out-of-time appeal,

Spielvogel will go back to the district court and insist that the other claims in the §

2255 petition, which he filed nearly two years ago, be decided. If he is not granted

relief on those claims, he will probably file yet another appeal. Enough is enough.

The district court ought to grant or deny relief, as appropriate, on every remaining

claim in the § 2255 petition so that this case can be brought to a close.

      Although the issue is not before us, I would not want the inference to be drawn

that this Court approves the district court’s reasoning in concluding that Spielvogel

                                          5
had been denied effective assistance of counsel in his first direct appeal because his

attorney did not raise any issues related to his conviction on counts four and five of

the indictment. The district court’s reasoning was that the non-strategic failure to

raise any issue at all about a particular count of conviction was equivalent to the

failure to file any appeal at all insofar as dispensing with a showing of prejudice is

concerned.     Putting aside the fact that the district court’s factual premise is

wrong—appellate counsel did raise one issue involving both counts four and

five—the legal premise is wrong. The rule in Roe v. Flores-Ortega, 528 U.S. 470,

120 S. Ct. 1029 (2000), does not apply to an appeal in which some but not all possible

issues are raised. It applies to the failure to file an appeal from the judgment and raise

any issue at all. Id. at 483, 120 S. Ct. at 1038 (“According to respondent, counsel’s

deficient performance deprived him of a notice of appeal and, hence, an appeal

altogether. Assuming those allegations are true, counsel’s deficient performance has

deprived respondent of more than a fair judicial proceeding; that deficiency deprived

respondent of the appellate proceeding altogether.”); see Gamble v. Sec’y, Fla. Dep’t

of Corr., 450 F.3d 1245, 1249–50 (11th Cir. 2006) (applying Strickland prejudice

requirement to habeas petitioner’s claim that his appellate counsel was

constitutionally ineffective for failing to raise one issue in direct appeal of his state

capital murder conviction and affirming denial of relief); Coulter v. Herring, 60 F.3d

                                            6
1499, 1506 (11th Cir. 1995) (rejecting habeas petitioner’s claim that his counsel was

constitutionally ineffective for failing to raise an issue during direct appeal of his

conviction because petitioner did not show prejudice under Strickland).

      By extension, the district court’s reasoning would eviscerate the prejudice

requirement of Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1985),

because a defendant could always argue that the failure of his counsel to raise an

issue is equivalent to not having any representation at all insofar as that issue is

concerned.     The district court seems to have been operating under the

misunderstanding that an appellant has a right to have his counsel raise on appeal any

issue that the appellant wants. That is not so. See Jones v. Barnes, 463 U.S. 745, 103

S. Ct. 3308 (1983).

      All of this that I say is dicta because the government did not appeal the grant

of the out-of-time appeal in the § 2255 proceeding, but dicta can serve some valid

purposes. See McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1314–15 (11th Cir.

1998) (Carnes, J., concurring specially) (“Dicta has its place and serves some

purposes. Somewhat like statements in a law review article written by a judge, or a

judge’s comments in a lecture, dicta can be used as a vehicle for offering to the bench

and bar that judge’s views on an issue, for whatever those views are worth.” (citation

omitted)). In any event, the point is that this Court is not, by implication, approving

                                          7
any of the decisional steps that led to the out-of-time appeal which we are deciding

today.

         Finally, I assume that to the extent the district court’s order that Spielvogel be

released “during the pendency of his appeal” has any continuing effect, the district

court will reconsider it in light of the fact that his convictions and sentence have been

affirmed and a presumption of finality applies. See Barefoot v. Estelle, 463 U.S. 880,

887, 103 S. Ct. 3383, 3391–92 (1983) (“When the process of direct review . . . comes

to an end, a presumption of finality and legality attaches to the conviction and

sentence.”); Snowden v. Singletary, 135 F.3d 732, 735 (11th Cir. 1998) (same). Six

years is a long time to be released following a valid conviction.




                                              8